 


116 HRES 577 EH: Providing for consideration of the bill (H.R. 2203) to increase transparency, accountability, and community engagement within the Department of Homeland Security, provide independent oversight of border security activities, improve training for agents and officers of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, and for other purposes; providing for consideration of the bill (H.R. 3525) to amend the Homeland Security Act of 2002 to direct the Commissioner of U.S. Customs and Border Protection to establish uniform processes for medical screening of individuals interdicted between ports of entry, and for other purposes; providing for consideration of the resolution (H. Res. 576) expressing the sense of the House of Representatives with respect to the whistleblower complaint of August 12, 2019, made to the Inspector General of the Intelligence Community; and for other purposes.
U.S. House of Representatives
2019-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 577 
In the House of Representatives, U. S., 
 
September 25, 2019 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2203) to increase transparency, accountability, and community engagement within the Department of Homeland Security, provide independent oversight of border security activities, improve training for agents and officers of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, and for other purposes; providing for consideration of the bill (H.R. 3525) to amend the Homeland Security Act of 2002 to direct the Commissioner of U.S. Customs and Border Protection to establish uniform processes for medical screening of individuals interdicted between ports of entry, and for other purposes; providing for consideration of the resolution (H. Res. 576) expressing the sense of the House of Representatives with respect to the whistleblower complaint of August 12, 2019, made to the Inspector General of the Intelligence Community; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2203) to increase transparency, accountability, and community engagement within the Department of Homeland Security, provide independent oversight of border security activities, improve training for agents and officers of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Homeland Security now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–27, modified by the amendment printed in the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Homeland Security; and (2) one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3525) to amend the Homeland Security Act of 2002 to direct the Commissioner of U.S. Customs and Border Protection to establish uniform processes for medical screening of individuals interdicted between ports of entry, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Homeland Security now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–33 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Homeland Security; and (2) one motion to recommit with or without instructions.  
3.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 576) expressing the sense of the House of Representatives with respect to the whistleblower complaint of August 12, 2019, made to the Inspector General of the Intelligence Community. The amendments to the resolution and the preamble specified in section 11 of this resolution shall be considered as adopted. The resolution, as amended, shall be considered as read. The previous question shall be considered as ordered on the resolution, as amended, to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence.  4.It shall be in order at any time on the legislative day of September 26, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  
5.On any legislative day during the period from September 30, 2019, through October 14, 2019— (a)the Journal of the proceedings of the previous day shall be considered as approved; and  
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  6.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 5 of this resolution as though under clause 8 (a) of rule I.  
7.Each day during the period addressed by section 5 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).  8.Each day during the period addressed by section 5 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII.  
9.Each day during the period addressed by section 5 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII.   10.Each day during the period addressed by section 5 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XV.   
11.The amendments referred to in section 3 are as follows: (a)Strike all after the resolving clause and insert the following: 
 
That— (1)the whistleblower complaint received on August 12, 2019, by the Inspector General of the Intelligence Community shall be transmitted immediately to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives; and  
(2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives should be allowed to evaluate the complaint in a deliberate and bipartisan manner consistent with applicable statutes and processes in order to safeguard classified and sensitive information. . (b)Strike the preamble.  
 
Cheryl L. Johnson,Clerk. 
